UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q /A (AMENDMENT NO. 1) (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o Transition report under section 13 or 15(d) of the Exchange Act For the transition period from to Commission File Number 000-31380 Applied Minerals, Inc. (Exact name of registrant as specified in its charter) Delaware 82-0096527 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 110 Greene Street – Suite 1101, New York, NY (Address of principal executive offices) (Zip Code) (800) 354-6463 (Issuer’s Telephone Number, Including Area Code) Former name, former address, and former fiscal year, if changed since last report:N/A Indicate by check whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES X NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller-reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer Accelerated Filer Non-accelerated Filer Smaller Reporting Company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO X The number of shares of the registrant’s common stock, no par value per share, outstanding as of September 30, 2010 was 69,249,072. DOCUMENTS INCORPORATED BY REFERENCE:None. PREFATORY NOTE Applied Minerals, Inc. (“the Company”) is filing this form 10-Q/A (Amendment No. 1) to include correct certifications required by Rule 13a-14(a) ITEM 14EXHIBITS Exhibit Number Description of Exhibit Amended certification pursuant to Rule 13a-14 of the Securities Exchange Act, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, of the Principal Executive Officer Amended certification pursuant to Rule 13a-14 of the Securities Exchange Act, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, of the Principal Financial Officer SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized on this 14th day of December 2010. Applied Minerals, Inc By: /s/ Andre Zeitoun Chief Executive Officer By: /s/ Christopher T. Carney Interim Chief Financial Officer In accordance with the Exchange Act, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Signature Title Date Director December 14, 2010 /s/ John F. Levy Director December 14, 2010 /s/ David Taft Director December 14, 2010 /s/ Andre Zeitoun Director December 14, 2010 /s/ Evan Stone
